Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments filed on May 27, 2022 has been received and entered.
Currently, Claims 1-3 and 5-17 are pending.  Claims 1-3 and 5-15 are examined on the merits.  Claims 16-17 are withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The declaration of Dr. Lie-Fen Shyur filed May 27, 2022 but the arguments are not persuasive. 
Applicant's arguments filed May 27, 2022 have been fully considered but they are not persuasive. 

  				Election/Restrictions
Claims 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on Nov. 30, 2021.
Applicant's election with traverse of Group I (Claims 1-15), the species essential oil from M. aquatic, squamous cell carcinoma, inhibits papilloma formation, in the reply filed on Nov. 30, 2021 is acknowledged.  The traversal is on the ground(s) that there is no burden to search all the group and species.  This is not found persuasive because a search of one group is not coextensive with the search of the other groups.  Thus, it would be burdensome to search the entire claims.  
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Nov. 30, 2021, Nov. 7, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

Claim Rejections - 35 USC § 102


Claim(s) 1-3 and 5-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herman et al. (2014, J Pharmacy and Pharmacology, 67: 473-485) as evidenced by Gracindo et al. (from IDS) for the reasons set forth in the previous Office Action, which is set forth below.  All of Applicant's arguments regarding this ground of rejection have been fully considered but are not persuasive.
	
Herman et al. teaches the use of transdermal drug for skin with 1% limonene and carvone (page 476, right column, paragraph 1), and 2% menthol (page 476, right column, paragraph 2).  Menthol, limonene and carvone are essential oils found in M. aquatic (see Gracindo et al., Table 2); therefore, the menthol, limonene and carvone  are essential oils that can be found in M. aquatic var. Kenting Water Mint and M. aquatica var. citrate Lime Mint.  The method would inherently inhibit HRAS mutant keratinocyte activity because the same ingredient would have the same activity when used on HRAS mutant cell line.  The same ingredients would have activities claimed in Claims 6-14 because the chemicals are the same.  Percentage can be converted to from about 0.1-10 mg/site because the percentage can be converted to mg.

Response to Arguments
	Applicant argues that the same cell line, HRASQ61L, used in not taught.
	In response to Applicant’s argument, the claims are drawn toward treating and preventing by topically applying an essential oil from M. aquatica.  The reference teaches the same ingredients, limonene and carvone, and the same amounts for use on skin, which would inherently inhibit HRAS mutant keratinocyte activity because the same ingredient would have the same activity when used on skin.  The use of the same ingredient would prevent and treat potential skin conditions as claimed; therefore, the argument in the affidavit is unpersuasive.  

	Applicant’s affidavit filed 5/27/2022 is not persuasive because the type of skin cell is irrelevant to the biochemical actions of the essential oil.  Everyone has skin, therefore, the use of the same ingredient would treat or prevent everyone from skin carcinogenesis as claimed.

	Applicant argues that effect of the composition is unpredictable.
	In response to Applicant’s argument, the claims are drawn toward treating and preventing by topically applying an essential oil from M. aquatica.  The reference teaches the same ingredients, limonenen and carvone, and the same amounts for use on skin, which would inherently inhibit HRAS mutant keratinocyte activity because the same ingredient would have the same activity when used on skin.  Since the same ingredients and amounts are taught by the prior art, the claim of unpredictability would be an activity that is expected from the same ingredients.  Applicant’s declaration of unpredictability in Figures 1 and 2 are not unexpected because they are the same biological activities.  Therefore, the claim of unexpected result is not unexpected.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947. The examiner can normally be reached Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Catheryne Chen                                              Examiner Art Unit 1655
/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655